United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                IN THE UNITED STATES COURT OF APPEALS                  July 30, 2003

                          FOR THE FIFTH CIRCUIT                   Charles R. Fulbruge III
                                                                          Clerk

                                 No. 02-60871
                               Summary Calendar


LUCIO MORALES-CARRERA,

                                           Petitioner,
versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                           Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A74 088 747
                        --------------------

Before JOLLY, JONES and CLEMENT, Circuit Judges.

PER CURIAM:*

     Lucio     Morales-Carrera         challenges   a     final    order      of

removal   issued   by    the    Board    of   Immigration    Appeals      (BIA)

on September 27, 2002.          Following an evidentiary hearing, the

immigration    judge    (IJ)   found    Morales-Carrera     removable     under

8 U.S.C. § 1227(a)(2)(A)(i) as an alien who had been convicted of

a crime involving moral turpitude committed within five years of




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-60871
                                  -2-

admission.    The BIA summarily affirmed the IJ’s decision pursuant

to 8 C.F.R. § 3.1(a)(7).**

     Morales-Carrera argues that his deferred adjudication was not

a criminal conviction for immigration purposes.   Morales-Carrera’s

argument is foreclosed by this court’s decision in Moosa v. INS,

171 F.3d 994, 1005-06 (5th Cir. 1999).

     Morales-Carrera argues that his conviction for forging proof

of financial responsibility under TEX. TRANSP. CODE § 601.196 (West

1999) was not a crime involving moral turpitude. Forgery and fraud

are crimes involving moral turpitude.    See Jordan v. DeGeorge, 341

U.S. 223, 232 (1951)(fraud); Balogun v. Ashcroft, 270 F.3d 274,

276, 278-79 (5th Cir. 2001)(forgery). Because the offense involved

forgery and was fraudulent in nature, the IJ did not err in

determining that the crime involved moral turpitude.

     Morales-Carrera argues that the BIA violated his right to due

process by affirming his appeal without opinion pursuant to 8

C.F.R. § 3.1(a)(7)(ii).      After Morales-Carrera filed his brief,

this court rejected a due process challenge to the “streamlining”

regulation, holding that the summary affirmance procedures do not

violate due process and do not deprive the court of a basis for

judicial review.    Soadjede v. Ashcroft, 324 F.3d 830, 832-33 (5th

Cir. 2003).


     **
       The regulation previously cited as 8 C.F.R. § 3.1 (2002)
can now be found at 8 C.F.R. § 1003.1 (2003). Because the
parties referred to the 2002 regulation, and because the new
regulation is either identical or substantially similar to the
older version, we will refer to the 2002 regulation.
                     No. 02-60871
                          -3-

PETITION FOR REVIEW DENIED.